******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    COURTNEY GREEN v. COMMISSIONER OF
              CORRECTION
                (AC 38205)
                 Alvord, Sheldon and Harper, Js.
     Argued October 27, 2016—officially released April 25, 2017

   (Appeal from Superior Court, judicial district of
Tolland, geographical area number nineteen, Oliver, J.)
  Norman A. Pattis, for the appellant (petitioner).
  Harry Weller, senior assistant state’s attorney, with
whom, on the brief, were Kevin T. Kane, state’s attor-
ney, and Randall Blowers, former special deputy assis-
tant state’s attorney, for the appellee (respondent).
                          Opinion

   HARPER, J. The petitioner, Courtney Green, appeals
from the judgment of the habeas court denying his
petition for a writ of habeas corpus.1 On appeal, the
petitioner claims that the habeas court improperly
rejected his claims that (1) he received ineffective assis-
tance of counsel due to his attorney’s failure to advise
him properly regarding the sentencing consequences
of his guilty pleas, and (2) his guilty pleas were not
made knowingly, intelligently, and voluntarily because
the trial court failed to ensure he was not under the
influence of any medications that would inhibit his abil-
ity to enter guilty pleas. We conclude that the habeas
court properly rejected the petitioner’s ineffective assis-
tance of counsel claim on the ground that he failed
to demonstrate prejudice as required under the test
articulated in Strickland v. Washington, 466 U.S. 668,
687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), as modified
by Ebron v. Commissioner of Correction, 307 Conn.
342, 357, 53 A.3d 983 (2012), cert. denied sub nom.
Arnone v. Ebron,         U.S.     , 133 S. Ct. 1726, 185 L.
Ed. 2d 802 (2013). We also conclude that the petitioner’s
second claim must fail as a matter of law because,
although it is common practice in Connecticut and per-
haps advisable to do so, the law does not require a
court to determine whether a defendant’s faculties are
impaired by any medications prior to accepting guilty
pleas. See State v. Ocasio, 253 Conn. 375, 378–79, 751
A.2d 825 (2000). Accordingly, we affirm the judgment
of the habeas court.
   The following facts underlie the criminal conviction
from which the present habeas petition arises.2 On July
19, 2008, Stamford police were dispatched to a bar on
Selleck Street in Stamford known as Harry O’s. Their
investigation revealed that the petitioner had engaged
in an altercation with Jonathan Payano, whom the peti-
tioner had accused of attempted pickpocketing. This
altercation culminated with the petitioner confronting
Payano and his companions outside of the bar. In the
course of this confrontation, the petitioner brandished
a firearm and proceeded to shoot Payano and two of
his companions, Michael Garrabito and Harvey Castro,
from very close range. Payano and Garrabito each were
shot in the leg, and Castro was shot in the hip and in
the hand while attempting to push Garrabito out of the
line of fire. A witness told police that the wounded
men quickly escaped into the bar while the petitioner
discarded the firearm and fled the scene. Payano, his
companions, and employees of the bar all identified the
petitioner as the shooter and subsequently identified
the petitioner in photographic arrays.
  The petitioner was arrested on August 1, 2008,
approximately two weeks after the shooting. During
the subsequent criminal proceedings, the petitioner was
represented by attorney Wayne Keeney. Keeney
attempted to negotiate with the state’s attorney, offer-
ing guilty pleas in exchange for a reduced sentence.
Ultimately, those negotiations failed to produce an offer
that the petitioner considered acceptable, and so, on
April 21, 2009, pursuant to Keeney’s advice, the peti-
tioner pleaded guilty to three counts of assault in the
first degree by means of the discharge of a firearm in
violation of General Statutes § 53a-59 (a) (5), with no
sentence agreement from the state, hoping that Keeney
could argue for a shorter sentence. He was subsequently
sentenced to twenty years of incarceration.
   On February 6, 2015, the petitioner filed the operative
petition for a writ of habeas corpus, alleging that Keeney
had rendered ineffective assistance in failing to provide
adequate advice to the petitioner regarding his guilty
pleas, and that the trial court’s failure to inquire whether
the petitioner was under the influence of any medica-
tions that might impair his judgment rendered his pleas
not knowing and voluntary. On March 26, 2015, a trial
was conducted on the petitioner’s claims, at which the
only witnesses were Keeney and the petitioner. The
habeas court made the following findings that are rele-
vant to the petitioner’s claims on appeal. From the out-
set of his representation of the petitioner, Keeney
believed that the state had a very strong case against
the petitioner and that, based on his lengthy criminal
exposure, it was in the petitioner’s best interests to
seek a plea deal. During plea negotiations, the state
offered the petitioner a sentence of twenty or twenty-
five years of incarceration in exchange for pleading
guilty, which the petitioner rejected on Keeney’s advice.
Later, when the state offered the petitioner a sentence
of twenty years, suspended after fifteen years, to be
followed by a likely term of either probation or condi-
tional discharge, in exchange for pleading guilty, the
petitioner rejected this offer as well on Keeney’s advice.
Keeney recommended that the petitioner reject each
of these plea offers because he considered the proposed
sentences disproportionately high, given the nonfatal
injuries suffered by the victims. The state never made
any other offers, contrary to the petitioner’s claim that
the state made an offer of fifteen years.3
   After the state’s second offer, Keeney decided, based
on his experience in prior dealings with the prosecutors
in the Hartford judicial district, that it would be advanta-
geous to continue the plea negotiation process. He
sought approval from the petitioner to make a count-
eroffer to the state, in which the petitioner would serve
seven to eight years in exchange for pleading guilty.
The petitioner rejected this proposal, stating that the
eight year upper limit was ‘‘a year too much.’’ Finally,
with trial approaching, Keeney advised the petitioner
that, due to the strength of the state’s case, it would
be unwise to proceed to trial where he likely would be
convicted and the sentence likely would be twenty-five
years of imprisonment. Rather, based on previous in-
chambers conversations, Keeney advised the petitioner
that the judges did not appear to believe that the case
warranted a long sentence and that Keeney felt confi-
dent he could argue the sentence down to ten to twelve
years if the defendant entered ‘‘open pleas’’ of guilty.
The petitioner ultimately followed this advice.
   On April 21, 2009, pursuant to Keeney’s advice, the
petitioner entered ‘‘open pleas,’’ which meant there was
no agreement with the state regarding the sentence to
be imposed, and thus he faced up to the maximum
statutory sentence of three consecutive terms of twenty
years imprisonment, for a total of sixty years imprison-
ment. Before accepting the petitioner’s pleas, the court,
Nigro, J., canvassed the petitioner regarding his under-
standing of the implications of the pleas, but did not
inquire whether the petitioner was in any way impaired
by medication. The court was satisfied with the petition-
er’s answers and found that the pleas were entered
knowingly and voluntarily with the effective assistance
of counsel. Thereafter, the pleas were accepted and the
petitioner was sentenced to twenty years of incar-
ceration.
   On July 13, 2015, after making the aforementioned
findings of fact, the habeas court, Oliver, J., denied the
petition. The court concluded that the petitioner had
failed to establish prejudice on his claim of ineffective
assistance of counsel because he did not establish that
there was a reasonable probability that he would have
accepted the second plea offer if not for counsel’s alleg-
edly deficient performance. The court also rejected the
petitioner’s claims that his pleas were not knowing and
voluntary because there was no credible evidence that
the petitioner was under the influence of any substance
that negatively impacted his ability to enter knowing
and voluntary pleas.4 On July 27, 2015, the habeas court
granted certification to appeal the denial of the petition
for a writ of habeas corpus.
                             I
   The petitioner first argues that the habeas court incor-
rectly concluded that he was not denied his constitu-
tional right to the effective assistance of counsel. He
argues that Keeney deficiently advised him regarding
the favorability of particular plea offers from the state
and regarding his chances of obtaining a better sentence
through open pleas. If not for this advice, the petitioner
argues that he would have accepted a plea offer of
twenty years incarceration, with execution suspended
after fifteen years, and would not have been sentenced
to twenty years after entering the open pleas recom-
mended by Keeney.
  ‘‘It is well settled that in reviewing the denial of a
habeas petition alleging the ineffective assistance of
counsel, this court cannot disturb the underlying facts
found by the habeas court unless they are clearly erro-
neous, but our review of whether the facts as found by
the habeas court constituted a violation of the petition-
er’s constitutional right to effective assistance of coun-
sel is plenary.’’ (Internal quotation marks omitted.)
Gerald W. v. Commissioner of Correction, 169 Conn.
App. 456, 465, 150 A.3d 729 (2016), cert. denied, 324
Conn. 908, 152 A.3d 1246 (2017).
   ‘‘We begin our analysis with the legal principles that
govern our review of the petitioner’s claim. A criminal
defendant is constitutionally entitled to adequate and
effective assistance of counsel at all critical stages of
criminal proceedings.’’ (Internal quotation marks omit-
ted.) Flomo v. Commissioner of Correction, 169 Conn.
App. 266, 277, 149 A.3d 185 (2016), cert. denied, 324
Conn. 906, 152 A.3d 544 (2017). ‘‘Pretrial negotiations
implicating the decision of whether to plead guilty is a
critical stage in criminal proceedings . . . . [P]lea bar-
gaining is an integral component of the criminal justice
system and essential to the expeditious and fair admin-
istration of our courts. . . . Commentators have esti-
mated that between 80 and 90 percent of criminal cases
in Connecticut result in guilty pleas, the majority of
which are the product of plea bargains. . . . Thus,
almost every criminal defendant is faced with the cru-
cial decision of whether to plead guilty or proceed to
trial. Although this decision is ultimately made by the
defendant, the defendant’s attorney must make an
informed evaluation of the options and determine which
alternative will offer the defendant the most favorable
outcome. A defendant relies heavily upon counsel’s
independent evaluation of the charges and defenses,
applicable law, the evidence and the risks and probable
outcome of a trial.’’ (Citation omitted; emphasis omit-
ted; internal quotation marks omitted.) Sanders v. Com-
missioner of Correction, 169 Conn. App. 813, 825, 153
A.3d 8 (2016); see also Missouri v. Frye, 566 U.S. 134,
140, 132 S. Ct. 1399, 182 L. Ed. 2d 379 (2012). But ulti-
mately, the decision of whether to accept a particular
plea offer is the defendant’s alone.
  The right to the assistance of counsel ‘‘arises under
the sixth and fourteenth amendments to the United
States constitution and article first, § 8, of the Connecti-
cut constitution. . . . It is axiomatic that the right to
counsel is the right to the effective assistance of coun-
sel.’’ (Internal quotation marks omitted.) Flomo v. Com-
missioner of Correction, supra, 169 Conn. App. 277. ‘‘In
order to establish an ineffective assistance of counsel
claim a petitioner must meet the two-pronged test enun-
ciated in Strickland v. Washington, [supra, 466 U.S.
687]. Specifically, the claim must be supported by evi-
dence establishing that (1) counsel’s representation fell
below an objective standard of reasonableness, and (2)
counsel’s deficient performance prejudiced the defense
because there was a reasonable probability that the
outcome of the proceedings would have been different
had it not been for the deficient performance.’’ (Empha-
sis in original; internal quotation marks omitted.) Rob-
inson v. Commissioner of Correction, 167 Conn. App.
809, 817, 144 A.3d 493, cert. denied, 323 Conn. 925, 149
A.3d 982 (2016).
   In order to prevail on the prejudice prong for an
ineffective assistance claim arising from a rejected plea
offer, our Supreme Court has held that ‘‘a petitioner
need establish only that (1) it is reasonably probable
that, if not for counsel’s deficient performance, the peti-
tioner would have accepted the plea offer, and (2) the
trial judge would have conditionally accepted the plea
agreement if it had been presented to the court.’’5
(Emphasis added.) Ebron v. Commissioner of Correc-
tion, supra, 307 Conn. 357. ‘‘It is axiomatic that courts
may decide against a petitioner on either prong [of the
Strickland test], whichever is easier.’’ Lewis v. Com-
missioner of Correction, 165 Conn. App. 441, 451, 139
A.3d 759, cert. denied, 322 Conn. 901, 138 A.3d 931
(2016), citing Strickland v. Washington, supra, 466 U.S.
697 (‘‘a court need not determine whether counsel’s
performance was deficient before examining the preju-
dice suffered by the [petitioner]’’).
   In the present case, the habeas court did not decide
whether Keeney’s performance was deficient. Rather,
it denied the habeas petition on the basis of its determi-
nation that the petitioner failed to meet his burden
under the prejudice prong of the Strickland test, as
modified by Ebron. Even if the petitioner had shown
that Keeney’s advice was deficient, the habeas court
concluded that he had nonetheless failed to show that,
but for this allegedly deficient performance, he would
have accepted the state’s earlier plea offer of twenty
years with execution suspended after fifteen years and
followed by either a likely term of probation or, in the
alternative, conditional discharge.
   To satisfy the prejudice prong, the petitioner had
the burden of showing that without Keeney’s allegedly
deficient advice, he would have accepted the state’s
plea offer. See Sanders v. Commissioner of Correction,
supra, 169 Conn. App. 826. The heart of the petitioner’s
argument is that the prejudice caused is evident in the
fact that the state had made a plea offer of fifteen years,6
which the petitioner rejected on Keeney’s advice, and
that the petitioner was ultimately sentenced to twenty
years by entering the open pleas, as recommended by
Keeney. The habeas court expressly concluded that
there was no reasonable probability that the petitioner
would have accepted the state’s offer of twenty years
with execution suspended after fifteen years. This con-
clusion is proper because it is supported by testimony
from both Keeney and the petitioner. Both testified that
Keeney had sought approval from the petitioner to make
a counteroffer to the state of seven to eight years incar-
ceration and that the petitioner had rejected this pro-
posed offer. The habeas court found it significant that
the petitioner refused the proposed counteroffer
because he viewed the proposed upper limit of eight
years to be ‘‘a year too much.’’ Based on this testimony,
the habeas court understandably determined that the
petitioner’s claim that he would have accepted an ear-
lier plea offer—whether of fifteen or twenty years—
lacked credibility in light of his refusal to authorize a
counteroffer of seven to eight years because he thought
the proposed sentence was too long.
  In sum, we are convinced that the habeas court prop-
erly determined that the petitioner failed to meet his
burden of establishing prejudice under the Strickland
standard, as modified by Ebron. Accordingly, the
habeas court did not err in denying his petition for a
writ of habeas corpus with respect to his ineffective
assistance of counsel claim.
                            II
   The petitioner next argues that his guilty pleas were
not made knowingly, intelligently, and voluntarily
because the trial court failed to inquire during the plea
canvass whether the petitioner was using any medica-
tions that might affect his judgment. He argues that,
although current law does not require this inquiry, this
court should recognize the prevailing custom in our
jurisdiction to pose this question during a plea canvass
and hold that the failure to do so renders a subsequently
accepted plea void, as not knowing, intelligent, and
voluntary. We are bound by precedent from our
Supreme Court holding otherwise.
   ‘‘We begin our analysis by setting forth the law gov-
erning the entry of guilty pleas. As established by the
United States Supreme Court in Boykin v. Alabama,
395 U.S. 238, 242, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969),
unless a plea of guilty is made knowingly and volunta-
rily, it has been obtained in violation of due process
and is therefore voidable. . . . A plea of guilty is, in
effect, a conviction, the equivalent of a guilty verdict by
a jury. . . . In choosing to plead guilty, the defendant
is waiving several constitutional rights, including his
privilege against self-incrimination, his right to trial by
jury, and his right to confront his accusers. . . . These
considerations demand the utmost solicitude of which
courts are capable in canvassing the matter with the
accused to make sure he has a full understanding of
what the plea connotes and its consequences.’’ (Internal
quotation marks omitted.) Flomo v. Commissioner of
Correction, supra, 169 Conn. App. 282–83.
  ‘‘We, therefore, require the trial court affirmatively
to clarify on the record that the defendant’s guilty plea
was made intelligently and voluntarily. . . . A determi-
nation as to whether a plea has been knowingly and
voluntarily entered entails an examination of all the
relevant circumstances. . . . [W]e conduct a plenary
review of the circumstances surrounding [a] plea to
determine if it was knowing and voluntary.’’ (Internal
quotation marks omitted.) State v. Simpson, 169 Conn.
App. 168, 185–86, 150 A.3d 699, cert. granted on other
grounds, 324 Conn. 904, 151 A.3d 1289 (2016).
   The constitutional principles of accepting a guilty
plea outlined in Boykin are embodied in Practice Book
§§ 39-19 and 39-20. See State v. Andrews, 253 Conn.
497, 504, 752 A.2d 49 (2000). The case law is clear
that where the record reveals that the trial court’s plea
canvass substantially complied with these provisions,
the plea will not be invalidated on the ground that it
was not knowing and voluntary due to a claimed defect
in the plea canvass. State v. Anthony D., 320 Conn. 842,
849 n.6, 134 A.3d 219 (2016); State v. Ocasio, supra, 253
Conn. 378–79.
   Practice Book § 39-19 provides in relevant part that
the court must ensure the defendant fully understands
‘‘(1) The nature of the charge to which the plea is
offered; (2) The mandatory minimum sentence, if any;
(3) The fact that the statute for the particular offense
does not permit the sentence to be suspended; (4) The
maximum possible sentence on the charge . . . (5)
The fact that he . . . has a right to plead not guilty or
to persist in that plea if it has already been made, and
the fact that he . . . has the right to be tried by a jury
or a judge and that at that trial the defendant has the
right to the assistance of counsel, the right to confront
and cross-examine witnesses against him . . . and the
right not to be compelled to incriminate himself . . . .’’
This rule of practice does not require the court to inquire
whether the defendant is potentially under the influence
of any medications that may impair his judgment. There
is no requirement in our case law that the trial court
venture beyond the enumerated requirements of § 39-
19, unless otherwise required by law.7 See State v.
Andrews, supra, 253 Conn. 504; State v. Ocasio, supra,
253 Conn. 378–79; Flomo v. Commissioner of Correc-
tion, supra, 169 Conn. App. 283–84. None of the enumer-
ated requirements of § 39-19 obligates the trial court to
inquire about medications.
   Section 39-208 of the Practice Book similarly prohibits
the trial court from accepting a guilty plea without first
addressing the defendant in open court to determine
whether the plea is entered voluntarily, as measured
by certain prescribed considerations. Its requirements
are concerned with avoiding pleas that are coerced or
otherwise the result of improper incentives. This sec-
tion requires the court to determine that the plea ‘‘is
not the result of force or threats or of promises apart
from a plea agreement’’ and whether the plea ‘‘results
from prior discussions between the prosecuting author-
ity and the defendant or his or her counsel.’’ Practice
Book § 39-20. As with § 39-19, the binding precedent of
our Supreme Court holds that substantial compliance
with § 39-20 satisfies its requirements, and the trial
court is not required to venture beyond its commands.
See State v. Ocasio, supra, 253 Conn. 378–79.
   Considering the preceding precedent, we cannot con-
clude that the habeas court incorrectly determined that
the petitioner’s guilty pleas were knowing, intelligent,
and voluntary on the grounds claimed here. Our review
of the plea canvass leads us to the same conclusion as
the habeas court, namely, that the canvass substantially
complied with §§ 39-19 and 39-20. We agree with the
respondent, the Commissioner of Correction, that the
primary authority the petitioner relies on in support of
his position is readily distinguishable and is not control-
ling as to our application of §§ 39-19 and 39-20.9 We
conclude, based on the existing precedent and facts of
this case,10 that the habeas court did not err in denying
the petitioner’s due process claim that his pleas were
not knowingly, intelligently, and voluntarily made due
to an alleged defect in the court’s plea canvass.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The habeas court granted certification to appeal from the judgment.
  2
     These facts are as stated by the state’s attorney and agreed to by the
petitioner when he pleaded guilty.
   3
     Although it is unclear, we presume the petitioner is simply referring to
the total effective sentence of fifteen years implied by the state’s second
offer of twenty years, suspended after fifteen years and followed by either
a likely term of probation or alternatively conditional discharge. We note,
however, that a total sentence of fifteen years, with no period suspended,
is not the same as a twenty year sentence, suspended after fifteen years
with a term of probation or conditional discharge. Under the latter sentence,
the petitioner would have still faced exposure to serving the remainder of
the twenty year sentence if he violated the terms of his release under either
a term of probation or conditional discharge, as provided by General Statutes
§ 53a-32. This distinction is significant given that the habeas court’s findings
show the petitioner was particularly sensitive to the length of proposed
sentences and it is reasonable to presume he would have been more resistant
to longer sentences.
   4
     The petitioner has claimed that at the time he entered his pleas, he was
using a medication called Acyclovir and that he was suffering from certain
side effects that impact a small number of users, including confusion,
decreased consciousness, delirium, and agitation. The habeas court also
found that four days after entering the pleas at issue in this appeal, the
petitioner entered a guilty plea in an unrelated matter. During this subsequent
plea, that court’s plea canvass included a question about medication, to
which the petitioner stated that he was taking Acyclovir and that the drug
did not prevent him from fully understanding the proceedings.
   5
     The habeas court in the present appeal correctly employed this standard
from Ebron. However, in doing so, the habeas court erroneously imposed
an additional element that our Supreme Court expressly rejected in Ebron,
namely, that the petitioner must also show that there was no intervening
circumstance that would have caused the court or the prosecution to with-
draw consent to the plea agreement. This additional element arises from
the decision of the United States Supreme Court in Missouri v. Frye, supra,
566 U.S. 148, which informed our Supreme Court’s decision in Ebron. The
court in Ebron rejected this additional element because it creates the poten-
tial for a factual paradox at the prejudice and remedy stages of a habeas
proceeding. The paradox may arise in that the habeas court could determine
at the prejudice stage, in finding prejudice, that no intervening circumstance
would have prompted the plea agreement to be revoked, and then at the
remedy stage conclude that some intervening circumstance now renders
the sentence attached to the plea agreement to be insufficient. See Ebron
v. Commissioner of Correction, supra, 307 Conn. 355–57. Nevertheless, we
conclude that this error by the habeas court was harmless because the court
decided the issue exclusively on the first part of the Ebron standard, that
the petitioner failed to establish a reasonable probability that he would have
accepted the plea offer.
   6
     As noted previously, the habeas court expressly found that the state
never made an offer of fifteen years incarceration. See footnote 3 of this
opinion. We understand his reference to be to the total effective sentence
of the state’s second offer of twenty years of incarceration, with execution
suspended after fifteen years.
   7
     For example, General Statutes § 54-1j imposes the additional requirement
that the court ‘‘shall not accept a plea of guilty or nolo contendere . . .
unless the court first addresses the defendant personally and determines
that the defendant fully understands that if the defendant is not a citizen
of the United States, conviction of the offense for which the defendant has
been charged may have the consequences of deportation or removal from
the United States, exclusion from readmission to the United States or denial
of naturalization . . . .’’ There simply is no similar statute or case requiring
the additional inquiry into medication that the petitioner urges here.
   8
     Practice Book § 39-20 provides that ‘‘[t]he judicial authority shall not
accept a plea of guilty or nolo contendere without first determining, by
addressing the defendant personally in open court, that the plea is voluntary
and is not the result of force or threats or of promises apart from a plea
agreement. The judicial authority shall also inquire as to whether the defen-
dant’s willingness to plead guilty or nolo contendere results from prior
discussions between the prosecuting authority and the defendant or his or
her counsel.’’
   9
      The petitioner cites to United States v. Rossillo, 853 F.2d 1062, 1066–67
(2nd Cir. 1988), in which the United States Court of Appeals for the Second
Circuit held that a trial court, upon being informed that a defendant is
currently taking medication, has an obligation under rule 11 of the Federal
Rules of Criminal Procedure to inquire further about the effects of that
medication on the defendant’s ability to understand the implications of his
plea. He argues that, due to the similarity of this federal rule and our Practice
Book §§ 39-19 and 39-20, that we should be guided by this decision of the
Second Circuit. First, it must be noted that while these rules are similar in
spirit and, to some extent, content, these rules are not the same. Rule 11
(b) (1) provides in relevant part that, before accepting a guilty plea, the
court must address the defendant in open court to inform the defendant of
and determine the defendant’s understanding of certain enumerated rights
that are the hallmark of due process in a criminal proceeding and which
the defendant will be waiving, and provide information about the nature of
the crimes charged and the associated penalties. Subdivision (2) of rule 11
(b) provides that the court ‘‘must address the defendant personally in open
court and determine that the plea is voluntary and did not result from force,
threats, or promises (other than promises in a plea agreement).’’ Although
the selected requirements of rule 11 (b) referenced here are similar to those
of Practice Book §§ 39-19 and 39-20, the petitioner’s reliance is misplaced.
Rossillo is clear that the court’s obligation is predicated on first being
informed that the defendant is using medication. See, e.g., United States v.
McPhatter, 216 Fed. Appx. 55, 56, cert. denied, 551 U.S. 1109, 127 S. Ct.
2927, 168 L. Ed. 2d 255 (2007). While Rossillo does not control the application
of §§ 39-19 and 39-20, we conclude that, even if it did, it would not apply
to the present case because the court had no notice of any medication.
   10
      Our decision today is driven by the facts of this case as viewed through
existing precedent. It does not, however, foreclose the possibility that a
situation could arise where a court would be required to inquire into medica-
tion use in order to promote the interests of justice and due process. See,
e.g., United States v. Rossillo, 853 F.2d 1062, 1066–67 (2nd Cir. 1988).